44 Mich. App. 467 (1973)
205 N.W.2d 234
COLONY PARK ASSOCIATION
v.
DUGAS.
Docket No. 13430.
Michigan Court of Appeals.
Decided January 18, 1973.
Seely, Boyer, Gilleo & Simon, for plaintiff.
Leonard J. Simasko, for defendants.
Before: FITZGERALD, P.J., and McGREGOR and TARGONSKI,[*] JJ.
PER CURIAM.
Plaintiff brought suit to enjoin defendants from parking their motor homes in *468 their driveways within the Colony Park Subdivision, charging that in doing so, defendants violated a recorded property restriction which provides:
"No tent, camping outfit or other temporary structure shall be erected, maintained or suffered to remain on said lots except such temporary structures as may be necessary for use in connection with the construction of such buildings and other structures as are permitted by this contract for such time and under such conditions as may be permitted in writing by said first parties."
After hearing arguments on the matter, the trial court ruled to deny plaintiff's request for injunctive relief. Examining the full text of the restriction, we note that it fails to specify motor homes for exclusion. The restriction was adopted in 1927. There is nothing to indicate that contemporary motor homes were within the contemplation of the drafters and it is significant to note that the restriction fails to prohibit automobile drawn trailer homes. Under the principles that restrictive covenants on the use of land are not favored and are to be strictly construed against parties seeking their enforcement, Eveleth v Best, 322 Mich 637, 642 (1948); Moore v Kimball, 291 Mich 455, 461 (1939), and where restrictions are ambiguous, uncertainties are resolved in favor of the free use of property, Bastendorf v Arndt, 290 Mich 423, 426 (1939), we rule to affirm the trial court.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.